Title: To John Adams from James Oliver, 14 September 1798
From: Oliver, James
To: Adams, John



Kingston, Septr. 14th, 1798.

The Grand Jurors of the county of Ulster, and state of New York, are well aware that the opinions of the people, in their individual capacity cannot, and ought not, to be expressed on every public measure—We should, therefore, have forborn, at this late period, from adding our voice to that of the thousands that have addressed you—If the events of every day did not demand, more injuriously, from the people themselves, an answer to the appeal that has been made to them.—We think that an opinion of disunion may often create disunion itself; that the belief of a powerful foreign party may induce many persons to join the standard of an enemy, and that the want of confidence in our strength may be as pernicious as the actual want of strength and resources—The disaffection which may have been occasioned by these means we have unhappily seen nourished by the most flagrant misrepresentations of some of the late acts of government.—We have seen the necessary measures of self defence, taken by Congress, perseveringly interpreted into a coalition with Great Britain, which we apprehend is desired by no one;—and we have seen with grief and indignation that the situation of one of our late Envoys in France, is made use of by the agents of that Government, to unfix public opinion, to reestablish a party, and to rule, by dividing us. It was indeed to have been foreseen that the French administration would disavow as much of the late negociation at Paris, as disgraces them in the eyes of their own nation; and that such disavowal would be assumed for truth by their friends in this country:—But altho we have unhappily been the witnesses of too many of the effects of delusion and intrigue, yet we believe that the one is gradually vanishing, while the other is detected.—We believe that a decided majority of our fellow citizens will join with us when we express our attachment to the Constitution of the United States; when we declare our approbation of the general measures pursued by Congress, and by your self;—and when we give to the Government, in general, the warm and unequivocal assurances of our support and confidence.—When it is attempted to represent our elective and responsible government, as the just object of fear, jealousy and hatred, as an inbred monster, an enemy ever ready to attack and devour us,— We believe the great majority our fellow citizens will reply that the public Agents they have chosen enjoy and deserve their confidence, and that no government can be properly administered if it be the duty of all men to oppose and embarrass its asperations, and to calumniate its officers. We are persuaded, also, that our fellow citizens will more justly appreciate that rare and inviolable treasure, a government of voluntary compact, when they percieve that each arrival from Europe announces new convulsions in the pretended Republicks, which are lighted up and blown out by the breath of military Despots.— We hope that all Americans will one day join in doing justice to that foresight and vigilance which has saved our Constitution from being drawn in and swallowed up in the devouring vortex of French influence.—This topic would lead us to say something of yourself and of your great Predecessor.—We recollect the perilous moment when our country, almost terrified at the progress of the aggression of the French; when unnerved by their intrigues and stunned by the noise of their victories, She stood amazed and undecided, ready, like the unhappy countries revolutionized by her arms, to become her prey, you boldly stood forward and gave the lead to public opinion, and public measures—You called back our Citizens to the remembrance of their Country, and, while you offered France an equitable peace, you exhibited to America the examples of a Chief Magistrate, who dared to risque himself upon her Independence—There is a heroism, which in a great political crises, may be as decisivly manifested in the cabinet, as in the field.—We request you to recieve from us who are not known to you personally, and who have no interests different from those of the community,— the assurances of our high respect for your character, and important public services.—You have experienced, in common with the illustrious Washington,— the calumnies from which it would seem that eminent merit is not to be exempted, but if, in the discharge of the arduous duties imposed on you, conscious virtue can need a support, we are confident you will find it in the respect, gratitude, and affection of millions of Americans.—
By order of the Grand Jurors.

James Oliver, Foreman.